           CASE 0:20-cv-01338-JRT-ECW Doc. 33 Filed 07/29/20 Page 1 of 46




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MINNESOTA

                                                   Case No. 0:20-cv-01338-JRT-ECW
Linda Tirado,

                                                   FIRST AMENDED COMPLAINT
                                      Plaintiff,
                                                     DEMAND FOR JURY TRIAL
v.

City of Minneapolis; Minneapolis Chief
of Police Medaria Arradondo, in his
official capacity; Robert Kroll, in his
individual capacity; and Minneapolis
Police Department Officers John Does
1-4, in their official and individual
capacities,

                                  Defendants.



                                      INTRODUCTION

         1.        Plaintiff Linda Tirado is an internationally renowned journalist who is

now completely blinded in one eye. She lost her sight because officers of the

Minneapolis Police Department shot her as she documented protests against the

police killing of George Floyd. In the early morning hours of Saturday, May 30,

2020, Ms. Tirado stepped in front of a protesting crowd and aimed her professional

Nikon camera to photograph the police line. Ignoring the press credential she wore

around her neck and other indications that she was a journalist and not a protestor,




ACTIVE 259877941
       CASE 0:20-cv-01338-JRT-ECW Doc. 33 Filed 07/29/20 Page 2 of 46




police shot her in the face with a foam bullet and marked her with a ballistic tracking

round. With blood dripping down her face, she cried out repeatedly, “I’m press!”

while immediately placing her hands in the air, but the police ignored her. By the

time protestors got her to the hospital, Ms. Tirado’s left eye was permanently

destroyed.

      2.     Until recently, few Americans could have imagined police officers

shooting at journalists in the act of reporting. The dark irony of this brutal police

attack on the free press is made all the more grim because the media played a key

role in bringing the horrific killing of George Floyd to the attention of all Americans.

At issue in this case is Ms. Tirado’s irreparable injury, the protections owed the

media when journalists report on Americans exercising their free speech rights

through protests, and what orders were given to the police officers who targeted Ms.

Tirado as part of a policy and custom of targeting reporters covering the George

Floyd protests.

      3.     On May 25, 2020, Minneapolis Police Department Officer Derek

Chauvin pinned George Floyd—an unarmed black man who was becoming

increasingly immobile, unresponsive, and eventually unconscious—to the ground

with his knee on Mr. Floyd’s neck. Two other Minneapolis Police Department

officers continued to hold Mr. Floyd down, and a third Minneapolis Police

Department officer stood by to ensure that those recording the altercation did not




                                           2
       CASE 0:20-cv-01338-JRT-ECW Doc. 33 Filed 07/29/20 Page 3 of 46




interfere with Officer Chauvin’s killing of Mr. Floyd. Mr. Floyd pleaded for his life,

gasping: “I can’t breathe.” Eight minutes and forty-six seconds later, George Floyd

died in the custody of the Minneapolis Police Department.

      4.     After a citizen recording of George Floyd’s killing spread across the

world, protests against police brutality occurred and are still occurring across the

country. Members of the press have been working to cover these protests and are

risking their lives to do so. In a counterproductive approach, various States and the

District of Columbia have responded to their citizens’ complaints about police

brutality by state sanctioned increased police presence, which effectively facilitated

more acts of police brutality, including against the press. In response to building

tensions in the Twin Cities, the Governor of the State of Minnesota, Tim Walz,

activated the Minnesota National Guard on May 28, 2020. By 11:30 pm on May 28,

2020, the Minnesota State Patrol announced that its troopers and Department of

Natural Resources Conservation officers were actively supporting efforts in

Minneapolis and St. Paul. The next day, the Governor imposed a nighttime curfew

in Minneapolis and St. Paul, and later extended the curfew through the morning of

June 5, 2020. The curfew prohibited persons from traveling on any public street or

any public place between the hours of 8:00 pm and 6:00 am. Notably, all news

media was exempt from the curfew’s restrictions. Somehow, members of the

Minneapolis Police Department did not faithfully honor the news media exemption.




                                          3
           CASE 0:20-cv-01338-JRT-ECW Doc. 33 Filed 07/29/20 Page 4 of 46




        5.     On the evening of May 28, Ms. Tirado, like many journalists across the

country, rushed to Minneapolis to cover the civil uprisings. Ms. Tirado chose to

head to the scene of the crime to take pictures of the protest demonstrations and

law enforcement. She did not anticipate being shot instead. On May 29, moments

before the first night of curfew began, law enforcement fired tear gas, unprovoked,

in the direction of the nonviolent, peaceful protestors. Law enforcement did not

administer any prior warnings, dispersal orders, or demands for protestors to go

home.

        6.     As an experienced journalist who has covered similar protests involving

law enforcement, when she arrived on location on May 29 Ms. Tirado ensured her

press credentials were displayed prominently around her neck, secured her

respirator and goggles on her face, and began to photograph law enforcement’s

tactics.     Ms. Tirado distanced herself physically from protestors in order to

emphasize her status as a member of the press and listened closely for any orders

from law enforcement. Ms. Tirado covered the protests for approximately four

hours on May 29.

        7.     After midnight on May 30, Ms. Tirado remained in front of the police

line for several minutes while taking dozens of photographs. Around 12:34 am,

while continuing to photograph protestors and the police line as she had been doing

for several minutes, Ms. Tirado felt an impact on the left side of her face and




                                           4
       CASE 0:20-cv-01338-JRT-ECW Doc. 33 Filed 07/29/20 Page 5 of 46




immediately felt blood gushing down her face and the burn of tear gas in her

eyes. Ms. Tirado simultaneously realized that her goggles had been knocked off by

a projectile, and began crying out “I’m press! I’m press!” while throwing her hands

into the air. She stood there, blinded and bleeding. To her knowledge, no law

enforcement personnel tried to help her.

      8.     Instead, protestors assisted her and brought her to the medics on

site. After receiving a bandage from the medics, Ms. Tirado was transported to a

local hospital. Upon arrival, Ms. Tirado went into surgery. When she awoke from

surgery, the doctors told her that she was now permanently blind in her left eye.

      9.     Whatever one’s view of police conduct in relation to the protestors and

of protestors’ actions, there can be no doubt that the Constitution prohibits

shooting journalists for reporting on protests. Journalists, like Linda Tirado, cover

the protests and capture any tactics employed by law enforcement. If the press is

silenced, the story does not get amplified, and nobody can see the police violence

committed against citizens for exercising their First Amendment rights to freedom

of speech, freedom of press, and freedom to peacefully assemble. What is more, the

public could not learn about any incidents of law enforcement’s deliberate use of

excessive force in violation of the Fourth Amendment. Indeed, the Governor himself

recognized that the people of Minneapolis who were exercising their First

Amendment rights to protest could rightfully assume that, “if they see a reporter




                                           5
       CASE 0:20-cv-01338-JRT-ECW Doc. 33 Filed 07/29/20 Page 6 of 46




being arrested . . . it’s because something’s going to happen that they don’t want to

be seen. And so that is unacceptable.” Law enforcement must face repercussions

for blinding the very people they are supposed to protect.

                                     PARTIES

      10.    Plaintiff Linda Tirado, also known as Linda Eaton, is a citizen of

Tennessee, who works as a freelance journalist for international and national media

publications.

      11.    Defendant City of Minneapolis is a municipality incorporated in the

State of Minnesota and is therefore a citizen of Minnesota. The Minneapolis Police

Department (the “Department”) is an agency of the City of Minneapolis.

      12.    Defendant Medaria Arradondo is a citizen of Minnesota. Arradondo

serves as Chief of the Minneapolis Police Department and is sued in his official

capacity.

      13.    Defendant Robert Kroll is a citizen of Minnesota sued in his individual

capacity.

      14.    Defendants John Does #1-4 are as-yet unidentified officers of the

Minneapolis Police Department sued in their individual and official capacities. On

information and belief, they are citizens of Minnesota.




                                         6
          CASE 0:20-cv-01338-JRT-ECW Doc. 33 Filed 07/29/20 Page 7 of 46




                                   JURISDICTION

         15.   This Court has original jurisdiction under 28 U.S.C. § 1331 because this

case arises under the First, Fourth, and Fourteenth Amendments to the United

States Constitution as well as 42 U.S.C. § 1983.

         16.   This Court also has original jurisdiction under 28 U.S.C. § 1332(a)(1)

because this case is between citizens of different States and the amount in

controversy exceeds $75,000.

                                   BACKGROUND

I.       GEORGE FLOYD IS KILLED BY MINNEAPOLIS POLICE AND THE
         PUBLIC RESPONDS

         17.   On May 25, 2020, George Floyd, a 46-year-old black man, died in

Minneapolis, Minnesota after Minneapolis Police Officer Derek Chauvin rested his

knee on Mr. Floyd’s neck and upper back until long after Mr. Floyd lost

consciousness. In addition to Officer Chauvin, Minneapolis Police Officers Thomas

Lane and J. Alexander Keung continued to pin Mr. Floyd to the ground, ignoring the

sixteen times Mr. Floyd cried “I can’t breathe” before losing consciousness. 1

         18.   While Officer Chauvin and the two other officers ensured that the

unconscious Mr. Floyd could not move, a third Minneapolis Police Officer, Tou




     1
    Evan Hill et al., 8 Minutes and 46 Seconds: How George Floyd Was Killed in Police
Custody,             NY           Times           (June          8,           2020),
https://www.nytimes.com/2020/05/31/us/george-floyd-investigation.html.


                                           7
          CASE 0:20-cv-01338-JRT-ECW Doc. 33 Filed 07/29/20 Page 8 of 46




Thao, kept a watchful eye on the individuals recording Officer Chauvin killing Mr.

Floyd.

         19.   During the eight minutes and forty-six seconds that Officer Chauvin

was killing Mr. Floyd, a small number of people began to gather and attempted to

de-escalate Officer Chauvin by telling Officer Chauvin to “Get off of him!” and asking

“Did they [expletive] kill him, bro?” The group of observers also recorded the

interaction. At one point, in apparent fear of young adults with recording devices,

Officer Chauvin reached for his mace and pointed it towards the observers. A little

over twenty minutes into the arrest, Mr. Floyd was loaded into an ambulance. Mr.

Floyd was pronounced dead at a nearby hospital around 9:25 pm.

         20.   Video recordings of Officer Chauvin’s killing of Mr. Floyd soon went

viral, and were spread across social media platforms and played on primetime

network as breaking news.

         21.   Protests ignited across the United States. Eventually, at least one

protest occurred in every state in the country. 2         The protests even spread

internationally, as citizens of other countries began to protest in solidarity with the




   2
    Jiachuan Wu et al., Map: Protests and rallies for George Floyd spread across the
country, NBC News (June 12, 2020), https://www.nbcnews.com/news/us-
news/map-protests-rallies-george-floyd-spread-across-country-n1220976.



                                          8
          CASE 0:20-cv-01338-JRT-ECW Doc. 33 Filed 07/29/20 Page 9 of 46




Black Lives Matter movement. 3         All four officers involved were fired by the

Minneapolis Police Department. On May 29, 2020, Officer Chauvin was charged

with third-degree murder and second-degree manslaughter. On June 3, 2020, the

charge against Officer Chauvin was elevated to second-degree murder. On that

same day, Officers Lane, Keung, and Thao were charged with aiding and abetting

murder. 4

          22.   The protests against police brutality only seemed to grow in size over

the next several days, which correspondingly attracted additional attention from the

media, which, in turn, led to more on the ground journalists covering the story of

the protests.

          23.   Minneapolis in particular experienced a surge in protests and press

coverage, as thousands flocked to the scene of the crime.

II.       GOVERNOR WALZ IMPOSES A CURFEW EXEMPTING THE PRESS

          24.   In response to the growing tensions between law enforcement and the

protestors and the press, the Governor signed Executive Order 20-64, and declared




      3
     Damien Cave et al., Huge Crowds Around the Globe March in Solidarity Against
Police      Brutality,        NY       Times        (June       8,         2020),
https://www.nytimes.com/2020/06/06/world/george-floyd-global-protests.html.
      4
    George Floyd death: New charges for all four sacked officers, BBC (June 3, 2020),
https://www.bbc.com/news/world-us-canada-52915019.



                                            9
        CASE 0:20-cv-01338-JRT-ECW Doc. 33 Filed 07/29/20 Page 10 of 46




a peacetime state of emergency which activated the National Guard. 5 The National

Guard confirmed that more than 500 soldiers would respond to Minneapolis,

St. Paul, and surrounding communities. 6

        25.   Over the next few days, the Governor issued a series of executive

orders, on May 29, 7 May 31, 8 June 1, 9 and June 3, 10 all implementing curfews for the

cities of Minneapolis and St. Paul (the “Executive Orders”).




   5
    Emergency Executive Order 20-64, Activating the Minnesota National Guard
and Declaring a Peacetime Emergency to Provide Safety and Protection to the
People of Minneapolis, St. Paul, and Surrounding Communities, May 28, 2020,
https://mn.gov/governor/assets/EO%2020-64%20Final_tcm1055-433855.pdf.
   6
     Over 500 National Guard soldiers activated to amid protests regarding George
Floyd’s death; Frey declares a state of emergency in Minneapolis, KSTP Eyewitness
News (May 28, 2020), https://kstp.com/news/minnesota-national-guard-activated-
to-control-protests-following-george-floyds-death/5743967/.
   7
     Emergency Executive Order 20-65, Implementing a Temporary Nighttime
Curfew in the Cities of Minneapolis and Saint Paul, May 29, 2020,
https://mn.gov/governor/assets/EO%2020-65%20Final_tcm1055-434635.pdf.
   8
     Emergency Executive Order 20-68, Extending the Temporary Nighttime
Curfew in the Cities of Minneapolis and Saint Paul, May 31, 2020,
https://mn.gov/governor/assets/EO%2020-68%20Final_tcm1055-434305.pdf.
   9
     Emergency Executive Order 20-69, Extending the Temporary Nighttime
Curfew in the Cities of Minneapolis and Saint Paul, June 1, 2020,
https://mn.gov/governor/assets/EO%2020-69%20Final_tcm1055-434605.pdf.
   10
      Emergency Executive Order 20-71, Extending the Temporary Nighttime
Curfew in the Cities of Minneapolis and Saint Paul, June 3, 2020,
https://mn.gov/governor/assets/EO%2020-71%20Final_tcm1055-434632.pdf.


                                          10
       CASE 0:20-cv-01338-JRT-ECW Doc. 33 Filed 07/29/20 Page 11 of 46




       26.   Notably, each of the Executive Orders exempted “[a]ll…members of

the news media” from the nighttime curfew prohibiting persons from travel on any

public street or place.

       27.   Upon information and belief, there is no system in place for members

of the media to apply for or obtain official credentials from the State of Minnesota

and the Minneapolis Police Department.

III.   LESS-LETHAL PROJECTILE FIRED BY LAW ENFORCEMENT BLINDS
       TIRADO

                   MS. TIRADO’S EXPERIENCE DURING PROTEST

       28.   On May 29, 2020, the first night of the curfew, Ms. Tirado ventured

out in the evening to observe the protests.

       29.   Ms. Tirado has extensive experience covering similar protests and took

several steps to ensure that any observer would know she was a member of the press

and not a protestor.

       30.   Ms. Tirado had a standard, reflective press credential around her neck.

       31.   Ms. Tirado was also carrying her professional-grade Nikon D3500

camera and lens, which when combined with its flash was about nine inches tall and

six inches deep.

       32.   Ms. Tirado also was wearing her high-grade respirator and goggles,

which protestors do not ordinarily wear.




                                           11
       CASE 0:20-cv-01338-JRT-ECW Doc. 33 Filed 07/29/20 Page 12 of 46




       33.       Ms. Tirado’s interactions with others confirmed that, so attired, she

was readily recognizable as a member of the press. Multiple law enforcement

officers, firefighters, members of the National Guard, and protestors asked Ms.

Tirado which news outlet she was working with.

       34.       Shortly after midnight on the morning of May 30, 2020, while standing

in the parking lot of a bank, Ms. Tirado heard several protestors shouting that police

had deployed tear gas. No dispersal order had been given.

       35.       After ensuring that her press credential was displayed, and securing her

respirator and goggles, Ms. Tirado moved in the direction of the Minneapolis Police

Department’s Fifth Precinct, which was headquartered at the intersection of Nicollet

Avenue and 31st Street.

       36.       Near the Fifth Precinct, Ms. Tirado found a crowd of protestors

standing across from a group of Minneapolis Police Department officers.

       37.       Ms. Tirado did not see any protestors carrying weapons, but they

occasionally threw water bottles at the police. In response to being pelted with

water bottles and chanting, the officers became progressively more aggressive in

their tactics.

       38.       The Minneapolis Police Department officers on the scene were armed

with, inter alia, launchers configured to fire 40mm crushable foam bullets, and

40mm crushable foam bullets manufactured by Defense Technology.




                                             12
          CASE 0:20-cv-01338-JRT-ECW Doc. 33 Filed 07/29/20 Page 13 of 46




         39.   Defense Technology warns purchasers of its foam bullets that users

“should be adequately trained in the use of Less Lethal Impact Munitions and have

a thorough understanding of the round and considerations for selecting shot

placement such as level of threat, target distance, size and clothing.” 11

         40.   Defense Technology also warns that its foam bullets should be aimed

at “the large muscle groups of the buttocks, thigh, and even the knees of the subject,”

and that aiming outside that area will “greatly” increase the risk of “serious or life-

threatening injuries.” 12

         41.   To enable accurate use of foam bullets and avoid unnecessary injury,

the Minneapolis Police Department equips its 40mm launchers with sufficiently

precise aiming devices that a trained officer can reliably hit the area of a human

body that he or she intends to target.

         42.   The Minneapolis Police Department’s use of force policy also

demonstrates the Department’s awareness of the dangers of 40mm foam bullets,

and the limited circumstances under which their use is appropriate.




   11
     See, e.g. Defense Technology, Product Specifications: 40mm eXact iMpact
Sponge Round (rev. June 2020), available at https://www.defense-
technology.com/wp-content/uploads/2020/06/40mm-eXact-iMpact-Sponge-
Round-6325.pdf.
   12
        Id.



                                           13
         CASE 0:20-cv-01338-JRT-ECW Doc. 33 Filed 07/29/20 Page 14 of 46




         43.    The use of 40mm foam bullets is subject to § 5-317 of the Minneapolis

Police Department Policy and Procedure Manual. 13

         44.    Section 5-317 provides, inter alia, that only officers trained in their use

may carry or use 40mm launchers, that 40mm foam bullets are only authorized for

the purpose of “incapacitat[ing] a violent or potentially violent subject,” and that

“[o]fficers shall not deploy 40mm launchers for crowd management purposes.” 14

         45.    Section 5-317 also instructs that “[t]he primary target areas” for foam

bullets “should be the large muscle groups in the lower extremities,” directs officers

to “avoid” using foam bullets against the head and neck, and specifically warns that

“the delivery of the 40mm impact projectiles to certain parts of the human body can

cause grievous injury that can lead to a permanent physical or mental incapacity or

possible death. Areas susceptible to death or possible severe injury are the head,

neck, throat and chest . . . . Unless deadly force is justified, officers should avoid the

delivery of 40mm impact projectiles to any of the above-described areas.” 15

         46.    At approximately 12:34 am on May 30, 2020, Ms. Tirado approached

the opposing groups of protestors and police from the side, such that she did not

appear to the police to be emerging from or part of the group of protestors.



   13
     Minneapolis Police Department, Policy and Procedure Manual § 5-317, available
at http://www2.minneapolismn.gov/police/policy/mpdpolicy_5-300_5-300.
   14
        Id. § 5-317(III)(C), (III)(D), (IV)(C)(1).
   15
        Id. § 5-317(IV)(B).


                                               14
       CASE 0:20-cv-01338-JRT-ECW Doc. 33 Filed 07/29/20 Page 15 of 46




      47.    Ms. Tirado stood between the protestors and the police to line up her

shot of the police line.

      48.    Ms. Tirado did not stand alongside the protestors, and was careful to

remain separate and distinct from this group in order to make clear she was a

member of the press.

      49.    Ms. Tirado’s reflective press credential remained visible while she took

photos from this position.

      50.    Ms. Tirado took dozens of photos of both protestors and the police

from this position without incident.

      51.    The flash from Ms. Tirado’s camera was visible from the police line, and

distinguished her as a journalist rather than a protestor.

      52.    As Ms. Tirado aimed her camera to continue photographing the police,

one or more of John Does #1-4, officers of the Minneapolis Police Department,

intentionally aimed and fired, and/or caused to be aimed and fired, a foam bullet at

her head.

      53.    The decision to fire a foam bullet at Ms. Tirado’s head violated the

Minneapolis Police Department’s policy governing the use of such weapons.

      54.    A foam bullet fired and/or caused to be fired by one of John Does #1-4

hit Ms. Tirado in the left side of the face.




                                               15
      CASE 0:20-cv-01338-JRT-ECW Doc. 33 Filed 07/29/20 Page 16 of 46




      55.      Despite listening carefully for any police orders, Ms. Tirado had not

heard any instructions, warnings, or communications prior to being hit with the

foam bullet.

      56.      Ms. Tirado instantly felt blood rushing down her face and tear gas in

her eyes. Realizing that the impact had knocked her goggles off her face, she quickly

squeezed her eyes shut.

      57.      Ms. Tirado had been tear gassed and hit with pepperballs during

protests in the past, and knew that putting her hands in the air and re-asserting her

status as a member of the press was the appropriate means to prevent any further

use of weapons. But this time, it was too late—the damage was already done.

      58.      Below are two photos taken moments before Minneapolis Police

Department officers shot Ms. Tirado. They show the distance Ms. Tirado kept

between herself and the police, as well as police aiming 40mm launchers directly at




                                          16
      CASE 0:20-cv-01338-JRT-ECW Doc. 33 Filed 07/29/20 Page 17 of 46




her despite the fact that she was clearly identifiable as a member of the press. The

insignia of the Minneapolis Police Department is visible on each officer’s shoulder.




                                         17
        CASE 0:20-cv-01338-JRT-ECW Doc. 33 Filed 07/29/20 Page 18 of 46




        59.   The officers depicted in these photos, including John Does #1-4, were

not acting in a manner consistent with a belief that they were under imminent threat

from Ms. Tirado. Most of the officers depicted are not paying attention to Ms.

Tirado at all, and are not positioned in a manner consistent with reacting to an

immediate threat from her direction or any other.

        60.   Upon seeing that Ms. Tirado was in need of medical attention,

protestors assisted her in reaching medics.        The medics put a bandage on

Ms. Tirado’s left eye, and eventually coordinated her transportation to the hospital.

        61.   At the hospital, Ms. Tirado realized that at some point during the

protest her backpack had been hit with a ballistic tracking round.

        62.   A ballistic tracking round is a less-lethal munition designed to leave a

bright dye mark on its target. It is a standard counter-protest policing tactic to

designate individuals for arrest by marking them with a ballistic tracking round.

        63.   The dye mark on Ms. Tirado’s backpack was bright green.

        64.   Defense Technology, the provider of 40mm foam bullets to the

Minneapolis Police Department, manufactures a marking round loaded with a green

marking agent. 16



   16
     See Defense Technology, Direct Impact LE 40 MM Extended Range Marking
Crushable       Foam         Round,        (2020),     https://www.defense-
technology.com/product/direct-impact-le-40-mm-extended-range-marking-
crushable-foam-round/ (“When loaded with a green marking agent, the Direct



                                          18
      CASE 0:20-cv-01338-JRT-ECW Doc. 33 Filed 07/29/20 Page 19 of 46




      65.    On information and belief, the ballistic tracking round was

intentionally fired and/or caused to be fired at Ms. Tirado by one or more of John

Does #1-4, officers of the Minneapolis Police Department.

      66.    Below is an image of Ms. Tirado’s backpack after being marked with

the ballistic tracking round, as well as her Nikon camera lens.




      67.    Weeks later, when Ms. Tirado took them out of her camera bag for the

first time since May 30, she realized the Nikon camera and lens she had been using

when she was shot in Minneapolis were covered in blood.


Impact LE can be used to indicate the aggressor in a crowd or riot situation to the
team on the ground.”).


                                         19
      CASE 0:20-cv-01338-JRT-ECW Doc. 33 Filed 07/29/20 Page 20 of 46




      68.   As Ms. Tirado had been holding the camera near her face at the time

she was shot, the eruption of blood permanently damaged her camera.

      69.   Below is an image of the damage to Ms. Tirado’s camera:




                    MS. TIRADO’S MEDICAL CONDITION



                                      20
      CASE 0:20-cv-01338-JRT-ECW Doc. 33 Filed 07/29/20 Page 21 of 46




      70.   Ms. Tirado was quickly sent into surgery upon entering the hospital.

      71.     As a direct result of the foam bullet hitting her face, Ms. Tirado was

told by doctors that she is now permanently blind in her left eye. In connection

with her injury, she now has a flat aspect and no depth perception.




                                        21
          CASE 0:20-cv-01338-JRT-ECW Doc. 33 Filed 07/29/20 Page 22 of 46




          72.   Below is an image of Ms. Tirado’s injuries after being shot with a foam

bullet.




          73.   Ms. Tirado has since undergone a second eye surgery. Her physicians

have informed her that additional surgeries may be necessary depending on her

recovery. In the meantime, Ms. Tirado has been seen by medical personnel on


                                           22
       CASE 0:20-cv-01338-JRT-ECW Doc. 33 Filed 07/29/20 Page 23 of 46




approximately four occasions and is required to have regular visits in order to

address ongoing complications.

  MS. TIRADO’S OUTLOOK & FEAR OF FUTURE HARM FROM DEFENDANTS

      74.    Being blind in her left eye has permanently altered Ms. Tirado’s life.

      75.    A substantial part of Ms. Tirado’s journalistic work has been at

flashpoints of civil unrest and potential violence, and she expects to be hampered in

that work by the loss of half her field of vision.

      76.    Of course, these vision-related issues are not limited to journalistic

endeavors, but have marked effects on her everyday life as well.

      77.    Ms. Tirado’s ability to drive has been compromised by her injuries.

Because she is unable to adapt to changes in brightness around her, Ms. Tirado has

been forced to wear a sleeping mask while riding in the passenger seat of cars. This

is an ongoing concern that will prevent her from driving in the near future, as the

sun shining through a cloud or the reflection from a white truck can functionally

blind Ms. Tirado for an extensive period of time. Of course, her ability to drive is

further limited by the fact that her natural blind spot is now considerably larger.

      78.    Ms. Tirado also continues to experience other physical ailments. The

simple act of trying to focus her eyesight causes severe headaches, which leads to

constant migraine-like pain that lingers throughout the day. In addition, Ms. Tirado

now becomes tired very easily, which requires her to sleep or close her eyes for




                                           23
       CASE 0:20-cv-01338-JRT-ECW Doc. 33 Filed 07/29/20 Page 24 of 46




prolonged periods of time every 4-5 hours. As a journalist whose work requires

intense focus on cameras, computer screens and documents, the inability to focus

or remain alert for long periods of time is a serious concern.

      79.     Ms. Tirado is a mother of two, and this injury will impose a long-term

effect on her children as well. Ms. Tirado’s oldest child, ten, is autistic and will need

therapy to work through her trauma associated with her mother’s injury. The

youngest child, seven, similarly is in need of therapy. Both children have developed

a profound fear of law enforcement. Her children have struggled to adapt to their

mother’s constant head pains and inability to stay awake for more than 4-5 hours at

a time. To date, this has had a devastating effect on Ms. Tirado and her children’s

well-being.

      80.     Despite her significant injuries, Ms. Tirado has already returned—with

considerable difficulty—to covering protest activities.

      81.     On July 18, 2020 Ms. Tirado documented (with considerable difficulty

due to her injuries) a series of overlapping protests at the state capitol building in

Columbus, Ohio.

      82.     Ms. Tirado intends to continue covering protests and civil unrest to the

maximum extent her health allows.




                                           24
      CASE 0:20-cv-01338-JRT-ECW Doc. 33 Filed 07/29/20 Page 25 of 46




      83.    Ms. Tirado retains a significant journalistic interest in covering the

George Floyd protests in Minneapolis, and would like to return to Minneapolis to

document their aftermath.

      84.    She cannot do so, however, while there is still a significant risk that she

will be subject to retaliation by Defendants based on her First Amendment

Activities, or grossly excessive force in violation of the Fourth Amendment.

      85.    Ms. Tirado reasonably fears such retaliation and/or excessive force

based on her first-hand experience of how Defendants treat members of the press

who document police misconduct.

IV.   DEFENDANTS’ POLICY OR CUSTOM OF RETALIATION AGAINST THE
      PRESS

      86.    Throughout the George Floyd protests, the Minneapolis Police

Department enforced a policy or custom of intentionally targeting members of the

press with unjustified arrests, excessive force, and other retaliatory actions, as

demonstrated by the following very similar incidents.

      87.    In the alternative, throughout the George Floyd protests, the

Minneapolis Police Department had a policy or custom of indiscriminately using

less-lethal munitions without legal justification, as demonstrated by the following

very similar incidents.

      88.    On May 26, 2020, three days before Minneapolis Police shot Ms.

Tirado, officers of the Minneapolis Police Department shot Andy Mannix, the



                                          25
        CASE 0:20-cv-01338-JRT-ECW Doc. 33 Filed 07/29/20 Page 26 of 46




federal courts reporter for the Star Tribune, in the thigh with a foam bullet. Mr.

Mannix was leaning against a tree a block away from the Third Precinct attempting

to post a video to Twitter when he was hit, and tweeted at 8:00 pm that evening a

photograph of the projectile with the caption “I was just shot with this in the thigh.”

That tweet was retweeted over 1,000 times. 17 The next day he posted a photo of the

large bruise on his thigh, which was retweeted over 11,000 times. 18 His story was

picked up by Time Magazine and covered in an online article dated May 27, 2020,

two days before Minneapolis Police shot Ms. Tirado. 19

        89.   On May 26, 2020, three days before Minneapolis Police shot Ms.

Tirado, officers of the Minneapolis Police Department shot reporter Niko

Georgiades in the arm with a less-lethal munition as he approached an injured

protester who was laying on the ground. 20


   17
      Andrew Mannix (@AndrewMannix), Twitter, (May 26, 2020 8:00 pm),
https://twitter.com/AndrewMannix/status/1265447846079315973.
   18
      Andrew Mannix (@AndrewMannix), Twitter, (May 27, 2020 5:25 pm),
https://twitter.com/AndrewMannix/status/1265756101057957890.
   19
      Mahita Gajanan, Minneapolis Police Fire Tear Gas, Rubber Bullets as Crowds
Protesting George Floyd Killing, Time Magazine (May 27, 2020),
https://time.com/5843070/george-floyd-minneapolis-protest-police-death/        (“A
Minneapolis Star Tribune reporter said he was shot in the thigh with what appeared
to be a foam bullet.”).
   20
        Unicorn Riot (@UR_Ninja), Twitter, (May 26, 2020 9:16pm)
https://twitter.com/UR_Ninja/status/1265466767440261120;    Unicorn     Riot
(@UR_Ninja),         Twitter,       (May       26,       2020       9:17pm)
https://twitter.com/UR_Ninja/status/1265466767440261120.



                                          26
        CASE 0:20-cv-01338-JRT-ECW Doc. 33 Filed 07/29/20 Page 27 of 46




        90.   On May 26, 2020, three days before Minneapolis Police shot Ms.

Tirado, an officer of the Minneapolis Police Department was live-streamed using a

baton to strike an unidentified camera-carrying journalist, unprovoked, in the

throat and stomach as onlookers screamed that the victim was with the press. 21

        91.   On May 27, 2020, two days before Minneapolis Police shot Ms. Tirado,

freelance journalist Jared Goyette was struck in the eye by a less-lethal projectile

fired by an officer of the Minneapolis Police Department. 22 Just prior to shooting

Mr. Goyette, Minneapolis Police had shot a young protester in the side of the head,

also using less-lethal ammunition. 23

        92.   On May 27, 2020, two days before Minneapolis Police shot Ms. Tirado,

a Minneapolis Police officer shot Minnesota Reformer reporter Max Nesterak in the

chest with a less-lethal projectile. 24   Like Ms. Tirado, Mr. Nesterak took a

photograph of the police immediately before they shot him, showing a group of




   21
    #Live: Minneapolis Responds to Police Murder of George Floyd (at 1:40:35),
YouTube, https://youtu.be/XAa5xb6JitI?t=6035 (May 26, 2020).
   22
       Jared Goyette (@JaredGoyette), Twitter, (May 27, 2020 6:27 pm),
https://twitter.com/JaredGoyette/status/1265786797650558976.
   23
       Jared Goyette (@JaredGoyette), Twitter, (May 27, 2020 5:59pm),
https://twitter.com/jaredgoyette/status/1265779746153078793.
   24
       Max Nesterak (@maxnesterak), Twitter, (May 27, 2020 11:32pm),
https://twitter.com/maxnesterak/status/1265863514754813952.



                                          27
        CASE 0:20-cv-01338-JRT-ECW Doc. 33 Filed 07/29/20 Page 28 of 46




about 10 officers standing in a manner inconsistent with a belief in the existence of

an imminent threat. 25

        93.   The policymaking officials of the City of Minneapolis and Minneapolis

Police Department were on notice of the Minneapolis Police Department’s

custom(s) of unlawful retaliation against journalists and/or the indiscriminate use

of less-lethal weapons during the George Floyd protests.

        94.   For at least three days before the Minneapolis Police shot Ms. Tirado,

the Department’s pattern(s) of using unlawful force against journalists and others

had been widely shared on social media.

        95.   The Minneapolis Police Department maintains an intelligence arm,

named the “Strategic Information Center,” which continually monitors social media

activity, live streams, and other digital sources of information. The Department and

the City of Minneapolis were on notice from that monitoring that its officers had

developed a custom of constitutional violations of the type that injured Ms. Tirado.

        96.   In addition to social media, the pattern of violence against journalists

by Minneapolis Police Department Officers had also garnered significant traditional

media attention by the time Ms. Tirado was shot. The Department and the City of




   25
       Max Nesterak (@maxnesterak), Twitter, (May 27, 2020 11:34pm),
https://twitter.com/maxnesterak/status/1265863873825058816.


                                          28
        CASE 0:20-cv-01338-JRT-ECW Doc. 33 Filed 07/29/20 Page 29 of 46




Minneapolis were on notice from that news coverage that its officers had developed

a custom of constitutional violations of the type that injured Ms. Tirado.

        97.   In addition, on at least two occasions before Ms. Tirado was shot,

reporters working for the Freedom of the Press Foundation’s “U.S. Press Freedom

Tracker” contacted the Minneapolis Police Department seeking comment on four of

the specific instances of violence against journalists detailed above. Although the

Department did not respond to these inquiries, they put the Department and the

City of Minneapolis on notice of a custom of constitutional violations of the type

that injured Ms. Tirado. 26

        98.   The Minneapolis Police Department’s actions in the wake of shooting

Ms. Tirado further confirm its custom of targeting journalists for retaliation during

the George Floyd protests.

        99.   Early in the morning of May 30, 2020, Reuters cameraman Julio-Cesar

Chavez was struck in the arm and neck by less-lethal projectiles fired by one or more




   26
      U.S. Press Freedom Tracker, Journalists struck by projectiles while covering
Minneapolis protest (May 26, 2020), https://pressfreedomtracker.us/all-
incidents/journalists-struck-projectiles-while-covering-minneapolis-protest/ (“A
request for comment [on the Mannix, Georgiades, and unidentified journalist
incidents] sent to Minneapolis Police Department Public Information Officer John
Elder was not answered as of press time.”); U.S. Press Freedom Tracker, Journalists
hit with ‘less lethal’ rounds during second day of Minnesota protests, (May 27, 2020),
https://pressfreedomtracker.us/all-incidents/journalists-hit-less-lethal-rounds-
during-second-day-minnesota-protests/.



                                         29
        CASE 0:20-cv-01338-JRT-ECW Doc. 33 Filed 07/29/20 Page 30 of 46




officers of the Minneapolis Police Department as he took cover at a gas station in

southwest Minneapolis. 27

        100. On the night of May 30, 2020, officers of the Minneapolis Police

Department fired multiple less-lethal projectiles at CBS reporter Michael George

and his news crew, injuring a sound engineer. 28 At the time they were attacked,

crew members had credentials displayed, were carrying camera and sound

equipment, and were more than 500 feet from any protesters. 29

        101.   On the night of May 30, 2020, officers of the Minneapolis Police

Department shot Canadian Broadcasting Corporation correspondent Susan

Ormiston in the shoulder with a less-lethal projectile as she stood in a parking lot

that had already been cleared of protestors. Ormiston’s crew had their television

camera clearly visible at the time. 30




   27
     Reuters, Reuters camera crew hit by rubber bullets as more journalists attacked
at U.S. protests (May 31, 2020), https://www.reuters.com/article/us-minneapolis-
police-protest-update/reuters-camera-crew-hit-by-rubber-bullets-as-more-
journalists-attacked-at-us-protests-idUSKBN237050.
   28
      Michael George (@MikeGeorgeCBS), Twitter, (May 30, 2020 9:28pm),
https://twitter.com/MikeGeorgeCBS/status/1266919447970942986.
   29
       Michael George (@MikeGeorgeCBS), Twitter, (May 30, 2020 9:15pm),
https://twitter.com/MikeGeorgeCBS/status/1266916104951214080.
   30
       Natasha Fatah (@NatashaFatah), Twitter, (May 30, 2020 9:29pm),
https://twitter.com/NatashaFatah/status/1266919824556535808.



                                         30
        CASE 0:20-cv-01338-JRT-ECW Doc. 33 Filed 07/29/20 Page 31 of 46




        102.   On the night of May 30, 2020, officers of the Minneapolis Police

Department attacked Vice News correspondent Michael Anthony Adams as he was

sheltering at a gas station in Minneapolis. Video of the incident shows one officer

pointing a 40mm foam bullet launcher at Mr. Adams from point-plank range as he

lies face down on the ground. Moments later, in response to Mr. Adams—still prone

and compliant—holding up his press credentials and announcing “I’m press,”

another Minneapolis Police Department officer sprayed him in the face with a

chemical irritant. 31

        103.   Multiple public statements by Minneapolis Police Department officers

demonstrate the culture of hostility to journalists that imbued the Department’s

response to the George Floyd Protests.

        104.   In particular, Department officers consistently disregarded the curfew

order’s explicit exemption for members of the press. For example, when Star

Tribune reporter Chao Xiong displayed her press credentials to inform Minneapolis

Police officers that she was media just after midnight on May 31, 2020, one officer

replied that “your cards are bullshit.” 32



   31
      Michael Anthony Adams (@MichaelAdams317), Twitter, (May 30, 2020
11:11pm),     https://twitter.com/MichaelAdams317/status/1266945268567678976;
Michael Anthony Adams (@MichaelAdams317), Twitter, (May 31, 2020 4:18pm),
https://twitter.com/MichaelAdams317/status/1267203751913422849.
   32
        Chao Xiong (@ChaoStrib), Twitter, (May 31,                 2020    12:06am),
https://twitter.com/ChaoStrib/status/1266959110265856000.


                                             31
        CASE 0:20-cv-01338-JRT-ECW Doc. 33 Filed 07/29/20 Page 32 of 46




        105.   Another Star Tribune reporter, Liz Sawyer, had a similar experience

later in the morning of May 31, 2020 when a Minneapolis Police Department officer

informed her that “[w]e don’t care” about the press exemption from curfew, and that

“we’ll arrest you” anyway. Ms. Sawyer indicated that other journalists had similar

experiences as well, and that “[b]ased on my own and my colleagues’ interactions

with law enforcement . . . you’d never know that journalists were exempt from the

curfew.” 33

        106.   Reuters photographer Lucas Jackson summarized the Minneapolis

Police Department’s approach to journalists during the George Floyd protests: “It’s

not that we were being shot because we were between cops and protesters. Its [sic]

that we were shot at [with less-lethal munitions] if we were anywhere in line of sight.

I’ve been hit [by less-lethal munitions] because I was in the wrong place before. I’ve

never been aimed at so deliberately so many times when I was avoiding it.” 34

        107.   Even prior to the George Floyd Protests, the Minneapolis Police

Department had a history of unconstitutionally targeting journalists reporting on

civil disturbances.




   33
        Liz Sawyer (@ByLizSawyer), Twitter, (May 31, 2020                     1:45am),
https://twitter.com/ByLizSawyer/status/1266984068765409280.
   34
       Lucas Jackson (@Lucas_Jackson_), Twitter, (May 31, 2020 10:22am),
https://twitter.com/Lucas_Jackson_/status/1267114291532046338.


                                          32
        CASE 0:20-cv-01338-JRT-ECW Doc. 33 Filed 07/29/20 Page 33 of 46




        108.   In April 2002, Minneapolis Police Department officers used excessive

force against journalists after a victory celebration became a riot at or near the

University of Minnesota campus.

        109.   Mike Wereschagin, then the editor of the Minnesota Daily, said one

Minnesota Daily reporter and three of its photographers were singled out and

sprayed with a chemical irritant, and that Minneapolis police hit them with batons.

As he explained at the time, “journalists were being targeted as if [they had] thrown

a bottle at police officers.”' “They were taking pictures and notes, talking to people;

just doing their jobs,” and “they were stopped from doing their jobs by police

officers.”

        110.   The City of Minneapolis and Minneapolis Police Department were on

notice of this because they met with Wereschagin about these incidents. 35

        111.   The complaint filed by the newspaper with the Minneapolis Police’s

Internal Affairs Unit also indicated that two photographers had press passes

displayed in the middle of their chests, and others told police officers they were

members of the press.




   35
     Chris Graves, Mary Jane Smetanka, “Growing fire drove chief's order to act,” at
Minneapolis Star Tribune, at A1, 2002 WLNR 12194995 (Apr. 9, 2002); Chris Graves,
“5 charged in hockey celebration melee,” Minneapolis Star Tribune, at 2B, 2002
WLNR 12195226 (Apr. 10, 2002); Rochelle Olson, “City reviewing use of force by
police,” Minneapolis Star Tribune at 1b, 2002 WLNR 12195426 (Apr. 11, 2002).


                                          33
          CASE 0:20-cv-01338-JRT-ECW Doc. 33 Filed 07/29/20 Page 34 of 46




          112.   On information and belief, none of the officers involved in this conduct

were disciplined pursuant to the Wereschagin investigation.

V.        DEFENDANT KROLL’S DE FACTO CONTROL OVER THE MINNEAPOLIS
          POLICE DEPARTMENT AND ITS INDIVIDUAL OFFICERS

          113.   Defendant Robert Kroll is both a Lieutenant in the Minneapolis Police

Department and President of the Police Officers’ Federation of Minneapolis (the

“Federation”)—the police union representing the Department’s sworn personnel.

          114.   In his role as Federation President (which he has held since 2015), Kroll

exerts tremendous power over the culture, actions, and professional standards of

the Department’s officers.

          115.   Indeed, according to Janee Harteau—who served as Chief of the

Minneapolis Police Department from 2012 to 2017—“[t]he police federation has

historically had more influence over police culture than any police chief ever could,”

and successfully worked to block reform of the Department. 36

          116.   Even though the Federation is adversarial to the Department in some

respects, its membership structure—which includes most of the Department’s

supervisory personnel—means that “some of the people directing and disciplining




     36
     Chris McGreal, Hopeful that Minneapolis policing will change? Meet the police
union’s chief..., The Guardian (June 5, 2020), https://www.theguardian.com/us-
news/2020/jun/05/minneapolis-police-union-bob-kroll-us.



                                             34
        CASE 0:20-cv-01338-JRT-ECW Doc. 33 Filed 07/29/20 Page 35 of 46




officers, and developing the union contract, are actually negotiating with the union

of which they are a member.” 37

        117.   Kroll’s influence over the Department and its personnel extends to

policies and customs governing the use of force. When Minneapolis Mayor Jacob

Frey announced in February 2020 a prohibition on so-called “warrior training” for

Department officers—which “teaches officers that every encounter with a citizen is

fraught with danger and could be fatal,” 38 Kroll caused the Federation to partner

with Law Officer—a provider of warrior training—to make online training materials

available “to every member of the Minneapolis police department for free.” 39 With

Kroll’s encouragement, these “warrior-style training videos were shared among the

force to blunt reforms.” 40



   37
     R.T. Rybak, I Was Mayor of Minneapolis. I Know Why Police Reforms Fail, The
Atlantic (June 18, 2020), https://www.theatlantic.com/ideas/archive/2020/06/i-
know-why-police-reforms-fail/613189/.
   38
     Kimberly Kindy and Mark Berman, Police chiefs and mayors push for reform.
Then they run into veteran officers, unions, and ‘how culture is created’, The
Washington              Post             (June           28,            2020),
https://www.washingtonpost.com/national/police-chiefs-and-mayors-push-for-
reform-then-they-run-into-veteran-officers-unions-and-how-culture-is-
created/2020/06/28/7d2ff812-b2ef-11ea-8f56-63f38c990077_story.html.
   39
      See Law Officer, Following the Banning of ‘Warrior Training’ – Minneapolis
Police Are Provided Free Training by Law Officer (Feb. 2, 2020),
https://www.lawofficer.com/free-training-to-minneapolis/.
   40
    Kimberly Kindy and Mark Berman, Police chiefs and mayors push for reform.
Then they run into veteran officers, unions, and ‘how culture is created’, The
Washington             Post             (June           28,             2020),



                                        35
        CASE 0:20-cv-01338-JRT-ECW Doc. 33 Filed 07/29/20 Page 36 of 46




        118.   On the evening of May 29, 2020—only hours before Minneapolis

Police shot Ms. Tirado—Kroll used his direct access to senior Department

policymakers, including defendant Chief Medaria Arradondo, to demand that they

loosen what he termed “restrictions on use of . . . less lethal” force, and

communicated that rank-and-file officers had “lost faith in [Department]

leadership.” 41

        119.   Kroll’s conduct during the George Floyd protests also showed his

engagement in the tactical details of policing them. As he explained in a letter to

Federation members sent on or about June 1, 2020, during the protests Kroll “had

numerous conversations with politicians at the state level,” in which he proposed “a

detailed plan of action including a range of 2000 to 3000 National Guard.” 42 On

information and belief, Kroll gave similarly detailed tactical input, through formal

and/or informal channels, into the protest response of the Minneapolis Police

Department and its individual officers.



https://www.washingtonpost.com/national/police-chiefs-and-mayors-push-for-
reform-then-they-run-into-veteran-officers-unions-and-how-culture-is-
created/2020/06/28/7d2ff812-b2ef-11ea-8f56-63f38c990077_story.html.
   41
      KSTP Eyewitness News, 1-on-1 interview with Minneapolis Police Union chief Lt.
Bob Kroll, and how the union is responding to George Floyd’s death,
https://kstp.com/news/minneapolis-police-union-blames-failed-leadership-for-
riots-violence-june-23-2020/5769384/.
   42
       Janee Harteau (@ChiefHarteau), Twitter, (June 1, 2020               9:19am),
https://twitter.com/ChiefHarteau/status/1267460683408564225.



                                          36
          CASE 0:20-cv-01338-JRT-ECW Doc. 33 Filed 07/29/20 Page 37 of 46




          120.   Kroll’s hostility to the press is a matter of public record.

          121.   In April 2016, Kroll blamed rising crime in Minneapolis on “greater

scrutiny of police that has left some officers disengaged.” 43

          122.   On or about June 1, 2020, Kroll grouped the “liberal media” among

other opponents that were purportedly “targeting” him, including “the groups

conducting this riot,” and the “politicians on the left allowing it and encouraging

it.” 44

          123.   On information and belief, Kroll acted on that hostility by conspiring

with the City of Minneapolis, the Minneapolis Police Department, and and/or one

or more individual officers of the Minneapolis Police Department to vindicate his

anti-press views by depriving Ms. Tirado, in retaliation for her coverage of the

George Floyd protests, of rights protected by the First, Fourth, and Fourteenth

Amendments.

          124.   In the alternative, on information and belief, Kroll conspired with the

City of Minneapolis, the Minneapolis Police Department, and/or one or more

individual officers of the Minneapolis Police Department to vindicate his anti-

protestor views by depriving Ms. Tirado, in retaliation for her presence at the George


    43
     Libor Jany, Minneapolis shootings up sharply, particularly on North Side, The
Star Tribune (April 16, 2016), https://www.startribune.com/minneapolis-
shootings-up-sharply-particularly-on-north-side/375952531/.
    44
       Janee Harteau (@ChiefHarteau), Twitter, (June 1, 2020                    9:19am),
https://twitter.com/ChiefHarteau/status/1267460683408564225.


                                              37
          CASE 0:20-cv-01338-JRT-ECW Doc. 33 Filed 07/29/20 Page 38 of 46




Floyd protests, of rights protected by the First, Fourth, and Fourteenth

Amendments.

                                        COUNT I

  42 U.S.C. § 1983 – First Amendment Free Speech, Free Press, Free Assembly

          125.   Ms. Tirado restates and realleges the preceding paragraphs as if fully

set forth again.

          126.   At the time she was shot, Ms. Tirado was engaged in activity protected

by the First Amendment’s guarantees of freedom of speech, press, and assembly.

          127.   One or more of John Does #1-4 shot or caused to be shot Ms. Tirado in

the face with a foam bullet—an adverse action, taken under color of law, that would

chill a person of ordinary firmness from continuing to speak, report, and/or

assemble.

          128.   One or more of John Does #1-4 was motivated to shoot and/or cause to

be shot Ms. Tirado at least in part by Ms. Tirado’s exercise of her First Amendment

rights.

          129.   Shooting and/or causing to be shot Ms. Tirado was objectively

unreasonable under the circumstances. In the alternative, John Does #1-4 lacked

probable cause to shoot and/or cause to be shot Ms. Tirado.

          130.   One or more of John Does #1-4 shot and/or caused to be shot Ms.

Tirado pursuant to the Minneapolis Police Department’s custom of targeting

journalists for unlawful reprisals during the George Floyd protests.


                                            38
       CASE 0:20-cv-01338-JRT-ECW Doc. 33 Filed 07/29/20 Page 39 of 46




      131.   In the alternative, one or more of John Does #1-4 shot and/or caused to

be shot Ms. Tirado pursuant to the Minneapolis Police Department’s custom of

unlawful indiscriminate use of less-lethal munitions during the George Floyd

protests.

      132.   The relevant custom or customs were continuing, persistent, and

widespread within the Department’s response to the civil disturbances that followed

the death of George Floyd.

      133.   By the time Ms. Tirado was shot, a pre-existing pattern of unlawful

conduct had put policymaking officials for the City of Minneapolis and Minneapolis

Police Department on notice that the Department’s unlawful custom or customs

were substantially certain to result in violations of First Amendment rights.

      134.   The policymaking officials of the City of Minneapolis and Minneapolis

Police Department, with deliberate indifference to the constitutional violations they

had notice would follow, failed to supervise, train and correct the wrongful conduct.

      135.   Ms. Tirado suffered significant physical and emotional injuries as a

direct and proximate result of the foregoing unlawful conduct.

                                     COUNT II

             42 U.S.C. § 1983 – Fourth Amendment Excessive Force

      136.   Ms. Tirado restates and realleges the preceding paragraphs as if fully

set forth again.




                                         39
      CASE 0:20-cv-01338-JRT-ECW Doc. 33 Filed 07/29/20 Page 40 of 46




      137.   One or more of John Does #1-4, acting under color of law, intentionally

applied and/or caused to be applied physical force to Ms. Tirado by shooting her in

the face with a foam bullet, restraining her freedom of movement such that she was

unable to leave the scene without the assistance of others, and thereby effected a

seizure under the Fourth Amendment.

      138.   The force used was objectively excessive because under the

circumstances—in which Ms. Tirado was peacefully documenting protest and police

activity—it was not reasonably necessary for any purpose. The Executive Order

exempted Plaintiff and other members of the press from the curfew. Plaintiff was

not posing a threat to the safety of Defendants or others, had not committed any

severe or violent crime, and was neither actively resisting arrest nor attempting to

evade arrest by flight. In light of the relationship between the need, if any, for the

use of force to the amount of force used, the extent of the injuries to Plaintiff, the

inadequacy of the efforts, if any, by Defendants to temper or limit the amount of

force used against members of the press, the absence of a security problem posed by

Plaintiff, the absence of conduct from Plaintiff that was capable of being reasonably

perceived by Defendants as a threat, and the absence of efforts by Defendants to

arrest Plaintiff met with active resistance, the Defendants’ use of excessive force

against Plaintiff was objectively unreasonable.




                                         40
      CASE 0:20-cv-01338-JRT-ECW Doc. 33 Filed 07/29/20 Page 41 of 46




      139.   One or more of John Does #1-4 shot Ms. Tirado and/or caused her to

be shot pursuant to the Minneapolis Police Department’s custom of targeting

journalists for unlawful reprisals during the George Floyd protests.

      140.   In the alternative, one or more of John Does #1-4 shot Ms. Tirado

and/or caused her to be shot pursuant to the Minneapolis Police Department’s

custom of unlawful indiscriminate use of less-lethal munitions during the George

Floyd protests.

      141.   The relevant custom or customs were continuing, persistent, and

widespread within the Department’s response to the civil disturbances that followed

the death of George Floyd.

      142.   By the time Ms. Tirado was shot, a pre-existing pattern of unlawful

conduct had put policymaking officials for the City of Minneapolis and Minneapolis

Police Department on notice that the Department’s unlawful custom or customs

were substantially certain to result in violations of First Amendment rights.

      143.   The policymaking officials of the City of Minneapolis and Minneapolis

Police Department, with deliberate indifference to the constitutional violations they

had notice would follow, failed to supervise, train and correct the wrongful conduct.

      144.   Ms. Tirado suffered significant physical and emotional injuries as a

direct and proximate result of the foregoing unlawful conduct.




                                         41
       CASE 0:20-cv-01338-JRT-ECW Doc. 33 Filed 07/29/20 Page 42 of 46




                                    COUNT III

             42 U.S.C. § 1983 – Fourteenth Amendment Excessive Force

      145.    Ms. Tirado restates and realleges the preceding paragraphs as if fully

set forth again.

      146.    One or more of John Does #1-4, acting under color of law, applied or

caused to be applied physical force to Ms. Tirado maliciously, sadistically, and for

the purpose of causing harm.

      147.    One or more of John Does #1-4 shot or caused to be shot Ms. Tirado

pursuant to the Minneapolis Police Department’s custom of targeting journalists for

unlawful reprisals during the George Floyd protests.

      148.    In the alternative, one or more of John Does #1-4 shot or caused to be

shot Ms. Tirado pursuant to the Minneapolis Police Department’s custom of

unlawful indiscriminate use of less-lethal munitions during the George Floyd

protests.

      149.    The relevant custom or customs were continuing, persistent, and

widespread within the Department’s response to the civil disturbances that followed

the death of George Floyd.

      150.    By the time Ms. Tirado was shot, a pre-existing pattern of unlawful

conduct had put policymaking officials for the City of Minneapolis and Minneapolis

Police Department on notice that the Department’s unlawful custom or customs

were substantially certain to result in violations of First Amendment rights.


                                         42
       CASE 0:20-cv-01338-JRT-ECW Doc. 33 Filed 07/29/20 Page 43 of 46




      151.     The policymaking officials of the City of Minneapolis and Minneapolis

Police Department, with deliberate indifference to the constitutional violations they

had notice would follow, failed to supervise, train and correct the wrongful conduct.

      152.     Ms. Tirado suffered significant physical and emotional injuries as a

direct and proximate result of the foregoing unlawful conduct.

                                     COUNT IV

             42 U.S.C. § 1983 – Conspiracy Against Constitutional Rights

      153.     Ms. Tirado restates and realleges the preceding paragraphs as if fully

set forth again.

      154.     Defendants conspired, under color of law, to deprive Plaintiff of her

First, Fourth, and Fourteenth Amendment rights as set forth in Counts I, II, and III.

      155.     Defendants reached an agreement, acted in concert, and committed

overt acts in furtherance of the conspiracy. Defendants targeted members of the

press and repeatedly utilized excessive force to interfere with their exercise of the

constitutionally protected right to record the protests and law enforcement

response. In the alternative, Defendants engaged in indiscriminate unlawful use of

less-lethal munitions throughout the course of the George Floyd protests.

      156.     One of those overt acts—one or more of John Does #1-4 shooting or

causing to be shot Ms. Tirado in the face with a foam bullet—directly and

proximately caused Ms. Tirado significant physical and emotional injury.




                                          43
       CASE 0:20-cv-01338-JRT-ECW Doc. 33 Filed 07/29/20 Page 44 of 46




      157.   As set forth in Counts I, II, and III, Defendants did, in fact, violate

Plaintiff’s First, Fourth, and Fourteenth Amendment rights.

                                      COUNT V

                               Common-Law Battery

      158.   Plaintiff restates and realleges the preceding paragraphs as though fully

set forth again.

      159.   One or more of John Does #1-4 intentionally caused physical contact

with Ms. Tirado by shooting her in the face with a foam bullet.

      160.   One or more of John Does #1-4 intentionally caused physical contact

with Ms. Tirado’s backpack, which she wore closely connected to her body, by

shooting it with a ballistic tracking round.

      161.   Objectively, the use of a foam bullet and/or ballistic tracking round

against Ms. Tirado’s person was excessive and unreasonable force under the

circumstances.

      162.   Being struck in the face with a foam bullet is a contact that a reasonable

person would find harmful and/or offensive.

      163.   Being struck and marked with a ballistic tracking round is a contact

that a reasonable person would find harmful and/or offensive.

      164.   As a direct and proximate result of Defendants’ offensive and

unreasonably forceful contacts, Ms. Tirado suffered significant physical and

emotional injuries.

                                          44
      CASE 0:20-cv-01338-JRT-ECW Doc. 33 Filed 07/29/20 Page 45 of 46




      165.   Defendant City of Minneapolis is liable for the batteries committed by

one or more of John Does #1-4 because they were committed in the course and scope

of their employment as Minneapolis police officers. See Minn. Stat. § 466.02.

      166.   Defendant Kroll is liable as a co-conspirator in the batteries committed

by one or more of John Does #1-4 because, as alleged above, he combined with one

or more of John Does #1-4 and/or the City of Minneapolis to accomplish the

unlawful purpose of retaliation against journalists and protestors for the exercise of

their First Amendment rights. In the alternative, Kroll combined with one or more

of John Does #1-4 and/or the City of Minneapolis to accomplish the lawful purpose

of maintaining public order by the unlawful means of violating constitutional rights

and committing batteries, as set out above. See Harding v. Ohio Cas. Ins. Co. of

Hamilton, Ohio, 41 N.W.2d 818, 824-25 (Minn. 1950).

                               PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays for relief as follows:

   1. A declaration that Defendants’ actions violated Ms. Tirado’s rights under the
      1st, 4th, and 14th Amendments;

   2. A permanent injunction prohibiting Defendants from violating her 1st, 4th,
      and 14th Amendment rights by retaliating against her newsgathering
      activities and/or the use of excessive force.

   3. Damages compensating Plaintiff for her injuries against all Defendants,
      jointly and severally;

   4. Punitive damages;

   5. Prejudgment interest;


                                         45
     CASE 0:20-cv-01338-JRT-ECW Doc. 33 Filed 07/29/20 Page 46 of 46




  6. Reasonable attorneys’ fees and costs pursuant to 42 U.S.C. § 1988; and

  7. Such other further relief as this Court may deem just and proper.

Dated: July 29, 2020            GREENE ESPEL PLLP

                                /s/ John M. Baker
                                John M. Baker, Reg. No. 0174403
                                Davida S. McGhee, Reg. No. 0400175
                                222 S. Ninth Street, Suite 2200
                                Minneapolis, MN 55402
                                (612) 373-0830
                                jbaker@greeneespel.com
                                dwilliams@greeneespel.com

                                -and-

                                Tai-Heng Cheng (admitted pro hac vice)
                                Gaëlle E. Tribié (pro hac vice pending)
                                SIDLEY AUSTIN LLP
                                787 Seventh Avenue
                                New York, NY 10019
                                (212) 839-5661
                                tcheng@sidley.com
                                gtribie@sidley.com

                                Margaret Hope Allen (admitted pro hac vice)
                                SIDLEY AUSTIN LLP
                                2021 McKinney Ave, Ste. 2000
                                Dallas, TX 75201
                                (214) 969-3506
                                margaret.allen@sidley.com

                                Gabriel Schonfeld (pro hac vice pending)
                                SIDLEY AUSTIN LLP
                                1501 K Street NW
                                Washington, DC 20005
                                (202) 736-8483
                                gschonfeld@gmail.com

                                Attorneys for Plaintiff Linda Tirado


                                        46
